PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MONDEN, Akira
Application No. 16/679,557
Filed: 11 Nov 2019
For: FAKE-FINGER DETERMINATION DEVICE, FAKE-FINGER DETERMINATION METHOD AND FAKE-FINGER DETERMINATION PROGRAM
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 2, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of January 7, 2021, which set a shortened statutory period for reply of three months. A one-month extension of time under 37 CFR 1.136(a) was obtained May 7, 2021. Accordingly, the application became abandoned on May 8, 2021. A Notice of Abandonment was mailed October 28, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Request for Continued Examination (RCE) and the fee of $2,000.00, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 2486 for appropriate action in the normal course of business on the reply received April 1, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions